This is a petition for a writ of habeas corpus wherein the petitioner, John Williamson, alleges that he is illegally restrained of his liberty by Claude Roach, sheriff of Okmulgee county, for a violation of the prohibition law, and further avers that he has fully served the term of imprisonment adjudged against him, and that he is now being held in default of the payment of the fine adjudged against him. The only question presented worthy of consideration is the same as in the case ofEx rel T.C. Bowes, ante. For the reasons given in the opinion in that case the writ of habeas corpus is discharged and the petitioner is remanded to the custody of the sheriff of Okmulgee county.